Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 06/28/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Hayashi (US PG. Pub. 2007/0273929 A1) teaches in Sect. [0071]-[0072], In space filter processing 404, processing of changing frequency characteristics of image signals such as edge enhancement and smoothing based on a user's preference such as a sharp image or a soft image as well as edge enhancement processing (applying edge enhancement processing) in response to an edge degree of image signals is performed.  Applying edge enhancement such as performing edge enhancement to character edges and not performing edge enhancement to dot images 
	
	In addition, the prior art of Chang (US PG. Pub. 2007/0110300 A1) discloses in Sect. [0019]-[0020], The color interpolation processor 14 comprises an edge detection circuit 41 and a weighted interpolation circuit 42.  In this embodiment, the imaging system 10 processes a plurality of image pixels corresponding to the color filter array 
CFA 12 in FIG. 1 to reconstruct missing color components for each image pixel.  The edge detection circuit 41 is used to detect edges in the interpolating directions D1-D12 for the target image pixel B.sub.44 and then generates a plurality of edge indicators I1-I12 respectively corresponding to the interpolating directions D1-D12.  The weighted interpolation circuit 42, coupled to the edge detection circuit 41, is used to reconstruct the missing green color component of the target image pixel B.sub.44 according to the 
neighboring image pixels G.sub.43, G.sub.34, G.sub.45, G.sub.54, G.sub.32, G.sub.23, G.sub.25, G.sub.36, G.sub.56, G.sub.65, G.sub.63, G.sub.52 respectively in the interpolating directions D1-D12.  In addition, the weighted interpolation circuit 42 is further used to reconstruct the missing red color component of the target image pixel B.sub.44 according to the neighboring image pixels R.sub.33, R.sub.35, R.sub.55, R.sub.53. The edge detection circuit 41 determines an edge indicator I1, I2, .  . . , I12 for an interpolating direction D1, D2, .  . . , D12 by summing absolute values of a first color 
pixel in the interpolation direction and the target image pixel, where the color components of the first and second image pixels are identical to the missing color component of the target image pixel, and the color component of the third image pixel is identical to the color component of the target image pixel.

In particular, the applied references of Hayashi in view of Chang fails to disclose and would not have rendered obvious the following limitations of independent claim 1:
	“a processor; and 
	a memory storing a set of computer-readable instructions therein, the set of computer- readable instructions, when executed by the processor, causing the image processing apparatus to perform:
		acquiring target image data representing a target image including a plurality of pixels, the target image data includes a plurality of component values corresponding to each of the plurality of pixels, the plurality of component values corresponding to respective ones of the plurality of components, the target image data being generated by scanning an original with an image sensor, the target image data including a plurality of sets of component image data representing respective ones of a plurality of component images, the plurality of sets of component image data corresponding to respective ones of a plurality of components constituting a specific color system;
		generating first single-component image data using the plurality of sets of component image data, the first single-component image data including one type of component value generated from a first processing on the plurality of components constituting the specific color system corresponding to each of the plurality of pixels, the first processing comprising determining the first single-component image data from edge enhanced component image data of the target image data;
		generating second single-component image data including another type of component value generated from a second processing on the plurality of components constituting the specific color system corresponding to each of the plurality of pixels, the second processing being different from the first processing, the second processing comprising acquiring, for each pixel among the target image data, a specific component value among the plurality of component values of the pixel, and setting the acquired specific component value as a pixel value of a corresponding pixel in the second single-component image data from the target image data; and
		specifying a plurality of edge pixels using the first single-component image data and the second single-component image data, the plurality of edge pixels constituting an edge in the target image”, since the references fail to generate first and second single-component image data wherein first single-component includes one type of component value generated from a first processing on the plurality of components constituting the specific color system corresponding to each of the plurality of pixels and second single-component image data includes another type of component value 
	
	Therefore, whether taken individually or in combination, the prior arts of Hayashi in view of Chang fails to explicitly teach the claimed limitation as required by the independent claim 1 and similar independent claims 11, 13 and 20.

5.       It follows that claims 2-10, 12 and 14-19 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677